                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN HAMPTON,                             :   CIVIL NO. 1:19-CV-1100
                                           :
             Plaintiff                     :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
JOHN E. WETZEL, et al.,                    :
                                           :
             Defendants                    :

                                      ORDER

      AND NOW, this 28th day of October, 2019, upon consideration of plaintiff’s

motion (Doc. 14) to stay this matter pending the attainment of stable living

conditions, 1 it is hereby ORDERED that:

      1.     The motion (Doc. 14) is GRANTED.

      2.     Any and all discovery and all deadlines are STAYED pending further
             order of court.

      3.     The Clerk of Court is directed to CLOSE this case for statistical
             purposes only.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania




      1
        Hampton is no longer incarcerated and has been released from the custody
of the Department of Corrections. (See Doc. 14; see also Vinelink online inmate
locator system, available at: https://www.vinelink.com/#/search).
